Citation Nr: 0838638	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  97-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial rating for residuals of 
cervical spine injury with degenerative changes, rated as 20 
percent prior to October 2, 2001, and from September 26, 
2003, and as 10 percent disabling from October 2, 2001 to 
September 26, 2003.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The veteran had active service from September 1984 to 
February 1985, and at least one period of inactive duty 
training (INACDUTRA) in September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran appealed an August 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003 the Court granted a joint motion vacating 
the Board's decision and remanding the claims for further 
development and adjudication.  The Board remanded the appeal 
in September 2003.

Subsequent to the Board's September 2003 remand, an August 
2004 RO decision granted a 20 percent evaluation for the 
veteran's service-connected residuals of cervical spine 
injury with degenerative arthritis from September 26, 2003.

The Board remanded the matter again in August 2005 and 
December 2006.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  Prior to VA examinations in June 2000 and September 2001, 
the veteran's cervical spine disability was manifested by 
complaints of pain and no more than moderate limitation of 
motion.

3.  At VA examinations in June 2000 and September 2001, the 
veteran's cervical spine disability was manifested by 
subjective complaints of pain without objective evidence of 
muscle spasm, tenderness to palpation, or limitation of 
motion.

4.  In an October 2001 rating decision, the RO reduced the 
rating for residuals of cervical injury with degenerative 
changes, from 20 percent to 10 percent, effective from 
October 2, 2001 to September 26, 2003, based on findings in 
the June 2000 and September 2001 VA examination reports.

5.  For the period since September 26, 2003, the veteran's 
cervical spine disability was not manifested by forward 
flexion of 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine; or any incapacitating episodes 
requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).
  
2.  Prior to October 2, 2001, the criteria for an evaluation 
in excess of 20 percent for residuals of cervical spine 
injury with degenerative changes were not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (2001).

3.  For the period of October 2, 2001 to September 25, 2003, 
the criteria for an evaluation in excess of 10 percent for 
residuals of cervical spine injury with degenerative changes 
were not met. §§ 1155, 5103 (West 2002); 38 C.F.R. 
§§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010-5290 (2001).

4.  For the period since September 26, 2003, the criteria for 
a rating in excess of 20 percent for residuals of cervical 
spine injury with degenerative changes have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2003); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

The veteran contends that she developed PTSD as a result of a 
September 1994 accident while on inactive duty training and 
she is entitled to service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service medical records, including treatment records 
following the September 1994 accident, show no complaints, 
treatment, or diagnosis of PTSD.  VA and private medical 
records from 1995 to 2001 contain no complaints, findings, or 
diagnosis of PTSD.  VA medical records indicate that the 
veteran was seen in VA counseling psychology in 1996 to 
assist in vocational rehabilitation; however, these records 
do not contain any psychiatric diagnoses.  A May 1996 VA 
medical record contains a diagnosis of dysthymia.  A 
September 1998 private medical record contains a notation 
that the veteran reported a history of depression in 1996, 
but there was no diagnosis of any psychiatric disorder.  The 
Social Security Administration (SSA) indicates that the 
veteran's SS disability claim was denied and SSA records do 
not show a diagnosis of PTSD.

Other records obtained from the SSA include a copy of a 1999 
report from Patricia L. Griffen, Ph. D.  This report contains 
a diagnostic impression of PTSD and reports in its summary 
section that the veteran is suffering from emotional and 
psychological problems resulting from the accident in 1993.  
It seems that the accident Dr. Griffen is referring to is the 
one which occurred while the veteran was on INACDUTRA in 
September 1994, as information reported about the accident 
described in her report correlates with information reported 
about the September 1994 accident in a September 1994 DA Form 
2173.

In order for service connection for PTSD to be granted under 
38 C.F.R. § 3.304(f) (2008), there must be medical evidence 
diagnosing the condition in accordance with DSM-IV.  Because 
Dr. Griffen's diagnostic impression indicated that the 
veteran may suffer from PTSD, the Board's December 2006 
remand ordered a VA examination to determine whether the 
veteran had a DSM-IV diagnosis of PTSD.

The veteran underwent the VA examination in January 2007.  
After interviewing the veteran and reviewing all the medical 
evidence in the claims file, the VA examiner did not diagnose 
PTSD.  He concluded that the veteran's symptoms were more 
consistent with a depressive disorder.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  As such, the 
claim of service connection for PTSD must be denied.

Cervical spine

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" have been employed in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by the 
RO's August 2004 rating decision and subsequent development 
letters from the AMC.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old regulations

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002) a slight 
limitation of motion warranted a 10 percent disability 
rating; a moderate limitation of motion warranted a 20 
percent disability rating; and a severe limitation of 
cervical motion warranted a 30 percent disability rating.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrants a 40 percent rating.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Id.

New regulations (effective on and after September 26, 2003)

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or  less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

Prior to September 26, 2003

Service treatment records document neck pain, spasms, and 
limitation of motion following the veteran's injury during 
INACDUTRA in September 1994.  A CT scan of her neck was 
negative for fracture.  The diagnoses included neck pain and 
musculoskeletal pain.  At a December 1994 VA examination, the 
veteran reported that after the September 1994 accident, she 
was told she had a hairline fracture of the cervical spine.  
On evaluation, her neck was supple.  The diagnoses included 
history of hairline fracture of cervical vertebrae.  In an 
April 1995 VA examination addendum, the examiner stated that 
there was no objective evidence of a neck fracture in the 
claims folder.

VA medical records from July 1995 to July 1997 reveal 
complaints of pain in the neck and back near the right 
shoulder.  Examinations resulted in positive trigger points 
in the trapezius muscles, tight cervical paraspinal muscles, 
and decreased range of motion of the neck with pain.  
Diagnoses included myofascial pain syndrome, fibromyalgia, 
and degenerative joint disease of the cervical spine.

At an October 1997 VA examination, the veteran complained of 
constant sharp pain in the posterior cervical area.  It was 
noted that a 1995 MRI revealed a mild disc bulge at C4-5 and 
x-rays noted mild spurring at C5.  There was decreased range 
of motion with flexion to 45 degrees, extension of 45 
degrees, left rotation of 60 degrees, right rotation of 50 
degrees, left lateral flexion of 35 degrees, and right 
lateral flexion of 20 degrees.  The paraspinous muscles in 
the cervical area were tender to palpation with moderate 
spasm.  X-rays of the cervical spine revealed muscle spasm 
with resultant loss of cervical lordosis.  The diagnosis was 
musculoskeletal neck pain with decreased range of motion of 
the cervical spine.

In November 1997, the RO granted service connection for 
residuals of cervical spine injury evaluated as 20 percent 
disabling effective from July 1996.  The veteran appealed 
this initial evaluation.

Private chiropractic records reveal treatment and spinal 
manipulations from May to June 1998; however, a diagnosis was 
not provided.

A June 1998 VA examination report shows complaints of 
stiffness in the neck in the morning and burning at the base 
of her neck.  On range of motion testing, she was incapable 
of active extension, forward flexion was 50 degrees, 
inclination to the right was 15 degrees and 20 degrees to the 
left, and rotation to the right and left was 35 degrees.  An 
X-ray of the cervical spine was normal.  The diagnoses 
include remote trauma to the cervical spine by history.

Social Security records contain a private September 1998 
examination in which the veteran complained of muscle spasms 
and sharp pain the neck and shoulder area.  On evaluation, 
range of motion of the cervical spine revealed forward 
flexion to 40 degrees, flexion to 30 degrees, extension to 30 
degrees, and bilateral rotation to 40 degrees.  Supraspinatus 
muscle spasms were noted.  The diagnoses include neck pain 
with associated tension headaches and shoulder spasm with 
referred pain from the neck.

At an April 1999 VA examination, evaluation of the cervical 
spine did not reveal any significant muscle spasm or 
tenderness to palpation.  There was full range of motion of 
the cervical spine with flexion to 55 degrees, extension to 
50 degrees, left and right lateral flexion to 35 degrees, and 
left and right rotation to 70 degrees.  Strength and muscle 
tone of all extremities were good and reflexes were 2+ and 
symmetrical.

VA examination reports dated in June 2000 and September 2001 
note that the veteran complained of constant sharp pain in 
the posterior cervical area.  On evaluation of the cervical 
spine, there was no significant muscle spasm or tenderness to 
palpation and range of motion was full.  The diagnoses 
included chronic neck pain with range of motion within normal 
limits.

Based on the findings of the 2000 and 2001 VA examinations, 
the RO, in an October 2001 rating decision, reduced the 
veteran's evaluation for residuals of cervical spine injury 
with degenerative changes from 20 percent to 10 percent 
effective October 2, 2001.

Upon review, the Board notes that the evidence shows that 
prior to the June 2000 VA examination, the veteran complained 
of neck pain and stiffness and muscle spasms of the neck.  
During this period, there was objective evidence of muscle 
spasms, tenderness to palpation of the cervical spine, and 
moderately decreased limitation of motion with forward 
flexion ranging from 40 to 50 degrees, flexion to 15-30 
degrees, extension from 0 to 30 degrees, and bilateral 
rotation to 35 to 40 degrees.  The Board notes that the 
objective findings during this period indicate that overall 
there was no more than moderate (20 percent) limitation of 
motion of the cervical spine.  However, there is no credible 
evidence that any additional limitation of motion of the neck 
due to pain on use or during flare-ups would amount to severe 
limitation of motion as required for the next higher rating 
of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
residuals of cervical spine injury for the period prior to 
September 26, 2003.

In the instant case, the Board notes that the RO, in the July 
2000 rating decision and the October 2000 supplemental 
statement of the case, advised that possible improvement was 
shown in the cervical spine disability and the present 
evaluation was continued pending reexamination in 12 months 
to determine if improvement was continued.  Subsequently, 
based on the findings of normal limitation of motion and no 
muscle spasms noted on VA examinations in June 2000 and 
September 2001, the RO in October 2001 reduced the veteran's 
evaluation for her cervical spine disability from 20 percent 
to 10 percent disability effective October 2, 2001.  Her 
combined disability evaluation remained at 60 percent and her 
award of a total rating based on individual unemployability 
was unchanged.  Thus, her compensation benefits were not 
affected by this change.

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared and the 
beneficiary will be notified and given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level, in 
addition to other rights.  As the veteran's compensation 
payments were not affected by the reduction in the evaluation 
of the neck disability, the RO was not required to provide 
the 60-day notification under 38 C.F.R. § 3.105.

The Board also finds that the October 2001 decision to reduce 
the veteran's disability rating was consistent with the 
medical evidence of record.  As noted above, VA examinations 
in April 1999, June 2000, and September 2001 show full range 
of motion of the cervical spine.  Additionally, no muscle 
spasms or tenderness to palpation was noted on either the 
June 2000 or September 2001 examinations.  These reported 
findings do not support even an evaluation of 10 percent 
under the provisions of Diagnostic Code 5290.  However, the 
Board observes that, in the October 2001 decision, the RO 
included degenerative changes of the cervical spine as part 
of the evaluation and included 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, for traumatic arthritis.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

Here, as the veteran continued to complain of and been 
diagnosed with chronic neck pain during the period prior to 
September 2003, it appears that the RO provided the veteran 
with a 10 percent disability rating based on pain, under 
Diagnostic Code 5010-5003.

From September 26, 2003 to the present

The March 2004 VA examination showed cervical flexion to 45 
degrees, extension to 20 degrees, laterally to the right 10 
degrees, to the left 30 degrees.  She could rotate 45 degrees 
to the right and 45 degrees to the left.  She had severe 
muscle spasm and tenderness of her trapezius and posterior 
cervical muscles.  The examiner notes that the veteran's 
severe pain affect greatly her ability to do activities of 
daily living especially with her flareups.

The April 2006 VA examination showed cervical flexion to 30 
degrees, extension to 20 degrees, tilt 20 degrees right and 
left, rotation 40 degrees right and 50 degrees left.  She 
uses hot towels to treat stiffness and decreases her 
activities during flareups.

When the veteran's service-connected cevical spine disability 
is evaluated under the old rating criteria, and in light of 
all pertinent medical records, including reported degrees of 
lumbar motion, and effects of pain on use (38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), the 
Board finds that the disorder is productive of no more than 
moderate limitation of motion, warranting a 20 percent 
evaluation under Diagnostic Code 5290.

Under the new regulations, no higher than a 20 percent rating 
is assignable from September 23, 2003 to the present.  At no 
time was flexion limited to 15 degrees.

There is no evidence of incapacitating episodes.  Thus, no 
rating is warranted under Diagnostic Code 5243.

In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's February 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately her responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  This notice was given pursuant to the Court's February 
2003 order.  The veteran was given the specific notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
March 2007.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  She appealed the initial evaluation assigned to 
her cervical spine disability.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection and an increased evaluation.  38 U.S.C.A. § 5103A 
(a), (b), (c) (West 2002 & Supp. 2008).  Specifically, the RO 
secured and associated with the claims file all evidence 
pertinent to these claims, including service treatment 
records, VA examinations, and SSA records.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a higher initial rating for residuals of 
cervical spine injury with degenerative changes, rated as 20 
percent prior to October 2, 2001, and from September 26, 
2003, and as 10 percent disabling from October 2, 2001 to 
September 26, 2003, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


